                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 TIMOTHY EDWARD SPENCER,

                      Plaintiff,                    CV 18-28-H-BMM-JTJ
 vs.

 DR. VIRGINIA HILL, DR. STEVEN                  ORDER ADOPTING MAGISTRATE
 PALMERI, NURSE LORI                               JUDGE’S FINDINGS AND
 SWANSON, NURSE JACK                                RECOMMENDATIONS
 PRESTON, RICHARD OPPER, JOHN
 GLUCKERT, and DR. PERINEAN,

                      Defendants.



       Plaintiff Timothy Edward Spencer (“Spencer”) filed a Motion to Proceed in

Forma Pauperis and submitted an affidavit in support on February 8, 2018.

(Doc. 1.) Spencer filed a Complaint on February 8, 2018. (Doc. 2.) Defendants

filed a motion to compel discovery on August 5, 2019. (Doc. 26.) United States

Magistrate Judge John Johnston ordered Spencer to file a response to Defendants’

motion to compel on or before September 13, 2019. (Doc. 28.) Judge Johnston

advised Spencer that a failure to file a response may result in a recommendation

that the matter be dismissed. (Id. at 2.) Spencer did not respond.




                                          1
      Judge John Johnston issued Findings and Recommendations on October 4,

2019. (Doc. 29.) Judge Johnston recommended that the Court dismiss the matter

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for failure to

prosecute and failure to comply with a Court order. (Id. at 2, 5.)

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 29) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that this matter is DISMISSED WITH

PREJUDICE pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

      The Clerk of Court is directed to terminate all pending motions, close this

matter, and enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

                                          2
      The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith. No reasonable

person could suppose an appeal would have merit. The record makes plain the

Complaint lacks arguable substance in law or fact.

      DATED this 8th day of November, 2019.




                                         3
